Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a data compression apparatus and method, the method comprising inter alia defining a lookup table comprising multiple compressed data values and, for each compressed data value, a range of one or more raw data values associated with the 5compressed data value; and compressing raw data using the lookup table; wherein each raw data value is associated with one of the compressed data values in the lookup table based on a distance ratio involving (i) a distance of the raw data value from a minimum value and (ii) a distance of the raw data value from a 10maximum value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuchs et al (US 10,302,740) teach a system and method for adaptive range doppler compression.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845